Title: General Orders, 3 January 1783
From: Washington, George
To: 


                        
                             Friday January 3d 1783
                            Parole Notingham.
                            Countersigns Ohio. Providence
                        
                        For the day tomorrow Major Oliver, Major Trescott
                        For duty tomorrow, the Maryland Detachment
                        The honorable the Congress have been pleased to pass the following Ordinance.
                        An Ordinance for amending an Ordinance for regulating the Post office of the United States of America.
                        Whereas it hath been represented to Congress since passing the Ordinance for regulating the Post office of
                            the United States of America that sundry alterations therein and additions thereto are necessary—Be it ordained by the
                            United States in Congress assembled and it is hereby ordained by authority of the same that the priviledge of franking
                            Letters be, and the same is hereby extended to the Inspector General, the Adjutant General, the Director of the
                            hospitals—the Quarter Master General—the Commissary of Prisoners, and the Pay master General of the Armies of the United
                            States; and that the same priviledge be, and the same is hereby extended to the officers at the heads of the like
                            Departments, in any seperate army—all Letters to and from whom, on public business shall pass free of Postage—and in order
                            to prevent the multiplicity of franks becoming too burthensome to the public, be it ordained & it is hereby
                            Ordained by the authority aforesaid, that the allowance not exceeding twenty per cent on what would be the postage of free
                            Letters, if they were charged be discontinued and that the public be charged with no further Commissions on free Letters,
                            tho they contain enclosures than the officers of the post office would be entitled to, on the postage of the same number
                            of single Letters coming the same distance.
                        And be it ordained by the authority aforesaid that the clause in the Ordinance of
                            the eighteenth of October last which directs the postmaster General and his Deputies to furnish extraordinary Expresses be
                            and the same is hereby repealed.
                        After orders
                        Notes are arrived for the Payment of the officers subsistence for the present Month. The regimental
                            paymasters will present at the pay office duplicate accounts current, seigned by the Commanding officers, wherein is to be
                            charged the Subsistance of the regiment; agreeably to the Establishment and the subsistance of the deficient officers and
                            Prisoners to be Credited.
                        Duplicate accounts of the subsistance of Departments and General officers family, to be signed by the heads
                            of the Departments and General officers.
                        Where a regimental officer belongs to a Staff Department, or in the family of a General officer, his name, rank
                            and regiment to be specified.
                        Money is also arrived for payment of the ballance of subsistance of the officers, for April, May and June
                            1782.
                    